In re Yancy, Vivian Stevenson; Yancy, Anna Stevenson; Anderson, Alex; Hur-lock, Mildred Anderson; Miller, Mavis Rose Anderson; LeBlanc, Wanda Anderson; Anderson, Stanley Jr.; Anderson, Kevin A.; Anderson, Dawn; Stevenson, Budrick; Stevenson, Charles DeWitt; Theus, Delores Stevenson; Stevenson, Annie Robins; Stevenson, Robert Louis; Stevenson, Enola Louise; Stevenson, Clarence; Stevenson, David; Stevenson, Aldero; Stevenson, Lillian Markey; Jackson, Verla Stevenson; Jackson, Percy Felix; Jackson, Percy Felix Jr.; Emery, Lizzie Jackson; Whitmore, Johnnie B. Jackson; Davis, Marian Adean Goff; Goff, Roy Edward Jr.; Phelgm, Ollie Goff; Jones, Jessica Goff; Thompson, Marie; Ester, Mable Weatherspoon; Jackson, Mary George; Jackson, Henry W.; Moses, Ñola Mae Jackson; Jackson, Willie Morris; Hayes, Mary Goff; Gray, Areese Ester; Nicholson, Emma Goff; Powell, Gloria Goff; Williams, Myrtle; McMillen, Armena Rivers; Watts, Simmie George; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, Nos. CA 85 1463, CA 85 1464; Parish of East Baton Rouge, 19th Judicial District Court, Div. “G”, Nos. 246-823, 255714.
Prior report: La.App., 491 So.2d 760.
Denied.